        1:19-cv-01141-JBM-JEH # 1          Page 1 of 27                                             E-FILED
                                                                   Wednesday, 24 April, 2019 06:29:26 PM
                                                                           Clerk, U.S. District Court, ILCD


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION


JANEAN BAIRD, LIANNA BANKORD                                )
ELIZABETH BERAN, ERIN BURNISON,                             )
BRENT GOKEN. DICK GOKEN,                                    )
RALSTON SCOTT JONES, ED MADISON                             )
BRAD MOSBY, LIZBETH OGIELA-SCHECK,                          )
BLAIR VALENTINE, NATALIE WETZEL,                            )
SAVANNAH WETZEL                                             )
                                                            ) Case No. ______
Plaintiffs,                                                 ) JURY DEMANDED
                                                            ) EQUITABLE RELIEF SOUGHT
v.                                                          )
                                                            )
TOWN OF NORMAL, and                                         )
BUSH DEVELOPMENT, LLC                                       )
                                                            )
Defendants.                                                 )

                                         COMPLAINT

       Plaintiffs, JANEAN BAIRD, LIANNA BANKORD, ELIZABETH BERAN, ERIN

BURNISON, BRENT GOKEN. DICK GOKEN, RALSTON SCOTT JONES, ED MADISON,

BRAD MOSBY, LIZBETH OGIELA-SCHECK, BLAIR VALENTINE, NATALIE WETZEL,

SAVANNAH WETZEL, (“Plaintiffs” or the “Artists”), by and through their undersigned

counsel, DAVIS McGRATH LLC, as and for their Complaint against Defendants TOWN OF

NORMAL and BUSH DEVELOPMENT, LLC, (“Defendants”) hereby allege as follows:

                               PRELIMINARY STATEMENT

       1.      In 2011, the Town of Normal (the “Town”) permitted a number of visual artists to

create and display their artworks on the exterior of a building the Town owns at 104 E. Beaufort,

Normal, Illinois (the “Building”).
        1:19-cv-01141-JBM-JEH # 1             Page 2 of 27



       2.        The Plaintiffs are artists who, on their own time and without compensation,

installed artworks (the “Artworks”) on this exterior wall of the building for the people of

the Town, the region, the State, and visitors from outside the State, to enjoy.

       3.        Without obtaining permission from the Plaintiffs, the Town has decided to

demolish the Building, including the Artworks, in order to launch a commercial development in

Uptown Normal together with defendant Bush Development. The Town has announced plans

for a $30 million development project in Uptown Normal, which includes plans for the

destruction of the Building on which the Artworks are painted. The planned destruction of the

Artworks on the Building is being undertaken knowingly over the objection of the Plaintiffs and

without regard to the iconic status of the Artworks or the Plaintiffs’ rights and interest in

preserving the integrity of the Artworks.

       4.        The planned destruction of the Building will also destroy other works of visual

art created on the Building by other artists who are not parties to this case. The demolition of

the Building will result in the permanent destruction of numerous artworks by different artists,

including those of Plaintiffs. The artworks that appear on the exterior of the Building are, as

a group, sometimes referred to by the media and by the public as the Uptown Normal Mural

(the “Mural”).

                                   NATURE OF THE CLAIMS

       5.        Plaintiffs seek injunctive and equitable relief and, unless enjoined, monetary

damages and attorneys’ fees to redress defendants’ unlawful destruction of their works of art in

violation of the Visual Artists Rights Act, 17 U.S.C. §106A et seq. (“VARA”).




                                                  2
       1:19-cv-01141-JBM-JEH # 1            Page 3 of 27



                                        THE PARTIES

       6.      Plaintiff Janean Baird (“Baird”) is an artist and resides in Bloomington,

Illinois. Baird is the author of a “work of visual art” within the meaning of 17 U.S.C §101

and §106A.

       7.      Plaintiff Lianna Bankord ("Bankord ") is an artist and resides in Normal,

Illinois. Bankord is the "author of a work of visual art" within the meaning of 17 U.S.C. §101

and §106A.

       8.      Plaintiff Elizabeth Beran (“Beran”) is an artist and resides in Normal, Illinois.

Beran is the "author of a work of visual art" within the meaning of 17 U.S.C. §101 and §106A.

       9.      Plaintiff Erin Burnison (“Burnison”) is an artist and resides in Normal, Illinois.

Burnison is the "author of a work of visual art" within the meaning of 17 U.S.C. §101 and

§106A.

       10.     Plaintiff Brent Goken ("Brent Goken ") is an artist and resides in

Washington, Illinois. Brent Goken is the "author of a work of visual art" within the

meaning of 17 U.S.C. §101 and §106A.

       11.     Plaintiff Dick Goken (“Dick Goken”) is an artist and resides in Bloomington,

Illinois. Dick Goken is the author of a “work of visual art” within the meaning of 17 U.S.C

§101 and §106A.

       12.     Plaintiff Ralston Scott Jones (“Jones”) is an artist and resides in Normal,

Illinois. Jones is the "author of a work of visual art" within the meaning of 17 U.S.C. §101

and §106A.




                                                3
       1:19-cv-01141-JBM-JEH # 1           Page 4 of 27



       13.     Plaintiff Ed Madison (“Madison”) is an artist and resides in Cedar Rapids,

Iowa. Madison is the author of a “work of visual art” within the meaning of 17 U.S.C §101

and §106A.

       14.     Plaintiff Brad Mosby (“Mosby”) is an artist and resides in Sun City, Arizona.

Mosby is the author of a “work of visual art” within the meaning of 17 U.S.C §101 and

§106A.

       15.     Plaintiff Lizbeth Ogiela-Scheck (“Ogiela-Scheck”) is an artist and resides in

Bloomington, Illinois. Ogiela-Scheck is the author of a “work of visual art” within the

meaning of 17 U.S.C §101 and §106A.

       15.     Plaintiff Blair Valentine (“Valentine”) is an artist and resides in Virginia Beach,

Virginia. Valentine is the author of a “work of visual art” within the meaning of 17 U.S.C §101

and §106A.

       16.     Plaintiff Natalie Wetzel (“Natalie Wetzel”) is an artist and resides in Normal,

Illinois. Wetzel is the author of a “work of visual art” within the meaning of 17 U.S.C §101

and §106A.

       17.     Plaintiff Savannah Wetzel (“Savannah Wetzel”) is an artist and resides in

Normal, Illinois. Wetzel is the author of a “work of visual art” within the meaning of 17

U.S.C §101 and §106A.

       18.     Defendant the Town of Normal is an Illinois municipal corporation with an

office and principal place of operation at 11 Uptown Circle, Normal, Illinois 61761.

       19.     Defendant Bush Development, LLC. is an Iowa limited liability company with

a principal place of business in Davenport Iowa.




                                                4
        1:19-cv-01141-JBM-JEH # 1            Page 5 of 27



                                 JURISDICTION AND VENUE

        20.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and §1338(a) in that this action arises under the U.S. Copyright Act, 17 U.S.C.

§101, et seq.

        21.      This Court has personal jurisdiction over defendants because they own real

property and conduct operations within, transact business in, and provide services within the

Town of Normal, State of Illinois.

        22.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2) because the

events that give rise to the claim have occurred and, unless enjoined, will occur in this district.

                                         BACKGROUND

Origination of Concept and Permission to Paint Artworks on the Building

        23.      In July, 2011, The Pod I, Inc. (the “Pod”), an Illinois corporation, was the

tenant in space rented from the Town of Normal in the Building at 104 E. Beaufort, in

which the Pod operated an art gallery and shop. Plaintiff Natalie Wetzel was one of the

proprietors of the shop. Wetzel and the other proprietors spent a significant amount of

money remodeling and refurbishing the rented interior space to create a small and beautiful

retail shop.

        24.      The west exterior wall of the Building was unsightly brick, unbefitting of

the artistic nature of the shop. The Pod, however, had no authority or control over the

exterior of the Building, and Natalie Wetzel had been informed by the Town that no

artworks could be painted on the west exterior wall of the Building without permission

from the Town.




                                                  5
        1:19-cv-01141-JBM-JEH # 1            Page 6 of 27



       25.      In an effort to beautify the exterior of the Building, Natalie Wetzel,

proposed to the Town the concept of Wetzel issuing an open call inviting local artists and

other members of the community to paint artistic designs on the west exterior wall of the

Building.

       26.      In May, 2011, Natalie Wetzel communicated with Mercy Davison, Town

Planner for the Town, in order to obtain the necessary permission to proceed with the plan

of having local artists paint works of art on the Building.

       27.      In an e-mail dated May 13, 2011, Davison wrote to Natalie Wetzel, stating

“I will ask the chairperson of the UDRC [Uptown Design Review Commission] to sign off

on the painting of the trim and the painting of the brick on the west wall.” A week later,

on May 18, 2011, the Town provided permission to proceed with the decoration of the

west exterior wall. On that date, Davison sent an e-mail to Natalie Wetzel stating “I have

the signed form that approves your painting of the trim and the mural on the west wall.”

       28.      Using social media and word of mouth, Natalie Wetzel and others then put

out an open call to local artists to contribute works of art to the wall. Natalie Wetzel and

others primed the brick wall and created a grid of approximately 50 rectangular spaces

onto which artists could paint their artistic works. Each artist decided what he or she

wanted to paint in the space that was allotted to him or her. Most of the artworks were

painted onto the wall in July, 2011. Each artist volunteered their time and artistic vision

without payment.




                                                  6
        1:19-cv-01141-JBM-JEH # 1           Page 7 of 27



Public Recognition of the Artworks

       29.       The project of allowing numerous artists to paint separate artworks on the

exterior wall was a great success. It was a striking improvement over the drab brick wall

that existed before.

       Before:




       After:




       30.       With the attractive appearance of the artworks and their placement at a

prominent location at the major traffic circle in Uptown Normal near Illinois State

University, the paintings became over time highly recognized and much beloved by the



                                                 7
        1:19-cv-01141-JBM-JEH # 1            Page 8 of 27



community. The Mural is frequently mentioned in news articles about the Uptown area in

Normal. News reports about the Mural often refer to it as “iconic.”

       31.      The Mural is an extremely popular place for residents, tourists, and visitors

to take pictures and to memorialize special occasions such as weddings, proms, and

graduations.

       32.      The Town of Normal itself has for many years used photos of the Mural in

its newsletters, social media, and other public communications.

Defendants Plan to Destroy the Artworks

       33.      At no time before or since the creation of the Artworks did the Town or

Bush Development contact any of the Plaintiffs to seek permission to destroy their

respective works of art, and no Plaintiff has ever consented to the destruction of his or her

Artwork.

       34.      On January 16, 2018, the Town Council convened to vote on a resolution

authorizing the Town to begin negotiations with defendant Bush Construction for the

development of a proposed $29.2 million mixed-use building on the northeast arc of the

Uptown Circle that might result in the destruction of three historic buildings on Beaufort

St., including 104 E. Beaufort, the Building on which the Mural is painted. Several

members of the public presented public comments in opposition to the destruction of any

of the historic buildings on Beaufort St. In response, the City Manager of the Town stated

that the proposed resolution was only for the selection of a developer and that no decision

had been made yet on the demolition or construction of any buildings.




                                                 8
        1:19-cv-01141-JBM-JEH # 1            Page 9 of 27



       35.      At that meeting, the Town Council approved the commencement of

negotiations with defendant Bush Development, which had submitted a plan that

anticipated destruction of the Building.

       36.      Nine months later, on October 15, 2018, the Town Council considered a

proposed ordinance authorizing an agreement with developer Bush Development to build

a five-story mixed-use building at the site of the traffic circle in Uptown Normal. Several

members of the public made public comments in opposition to the proposed ordinance,

but the Council unanimously approved the ordinance.

       37.      The agreement provides that Bush Development will cover about $25

million of the project cost and the Town will pick up the remaining $4.2 million with tax

increment financing money. The development plans for the site include the demolition of

the Building.

       38.      On October 18, 2018, the Plaintiffs, through their counsel, sent a letter to

the Town and Bush Construction advising them that destruction of the Mural at 104 E.

Beaufort St. would constitute a violation of the Plaintiffs’ rights under the Visual Artists

Rights Act, 17 U.S.C. § 106A(a)(3)(B).

       39.      The Town Council’s October, 2018 approval of the ordinance was met

with significant resistance and criticism from the public, including a petition objecting to

the destruction of the Mural that has obtained over 3900 signatures.

       40.      The issuance of demolition permits for the Building required approval of

the Historic Preservation Commission of the Town. That Commission met on January 8,

2019, and voted not to issue the demolition permits. Upon such action, the Town had a 30-

day period to start the process to designate the property as a historic landmark. In the



                                                  9
       1:19-cv-01141-JBM-JEH # 1            Page 10 of 27



absence of such action, the Town would be enabled to proceed with demolition after the

30-day period ended. The Town did not start the process, and the 30-day period expired

on February 7, 2019.

The Works of Visual Art at the Building

       41.     The Plaintiffs are artists who installed works of visual art for public

enjoyment at the Building at 104 E. Beaufort. Their Artworks have been threatened by

Defendants to be destroyed, distorted, mutilated, or modified.

       42.     The works of art installed by the Plaintiff Artists are as follows:

Plaintiff Baird's Work of Visual Art

       43.     Plaintiff Baird had one work of visual art on the Building.

       44.     Plaintiff Baird’s work of visual art on the Building was titled “Calvary’s

Tree”. Below is an image of the work:




       45.     Plaintiff Baird’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

       46.     Plaintiff Baird’s work of visual art was installed in approximately July, 2011.




                                                10
        1:19-cv-01141-JBM-JEH # 1          Page 11 of 27



        47.    Plaintiff Baird’s work of visual art was installed with the permission of the

Town.

        48.    Plaintiff Baird’s work of visual art was installed without any fixed period of

duration and was intended to last indefinitely.

        49.    Plaintiff Baird’s work of visual art is a work of recognized stature.

        50.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

        51.   Plaintiff Baird has not executed or signed a written instrument that specifies that

installation of Calvary’s Tree may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason including demolition of the

Building.

Plaintiff Bankord’s Work of Visual Art

        52.    Plaintiff Bankord had one work of visual art on the Building.

        53.    Plaintiff Bankord’s work of visual art on the Building depicted a “Spider

Web”. Below is an image of the work:




                                                  11
       1:19-cv-01141-JBM-JEH # 1             Page 12 of 27



       54.     Plaintiff Bankord’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

       55.      Plaintiff Bankord’s work of visual art was installed in approximately July, 2011.

       56.      Plaintiff Bankord’s work of visual art was installed with the permission of

the Town.

       57.      Plaintiff Bankord’s work of visual art was installed without any fixed period

of duration and was intended to last indefinitely.

       58.      Plaintiff Bankord’s work of visual art is a work of recognized stature.

       59.      The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

       60.     Plaintiff Bankord has not executed or signed a written instrument that specifies that

installation of Spider Web may subject that work of visual art to destruction, distortion, mutilation,

or other modification by the defendant for any reason, including demolition of the Building.

Plaintiff Beran’s Work of Visual Art

       61.     Plaintiff Beran had one work of visual art on the Building.

       62.     Plaintiff Beran’s work of visual art on the Building depicted a “Bird on Wire.”

Below is an image of the work:




                                                 12
        1:19-cv-01141-JBM-JEH # 1            Page 13 of 27



        63.    Plaintiff Beran’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

        64.    Plaintiff Beran’s work of visual art was installed in approximately July, 2011.

        65.    Plaintiff Beran’s work of visual art was installed with the permission of the

Town.

        66.    Plaintiff Beran’s work of visual art was installed without any fixed period of

duration and was intended to last indefinitely.

        67.    Plaintiff Beran’s work of visual art is a work of recognized stature.

        68.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

        69.    Plaintiff Beran has not executed or signed a written instrument that specifies that

installation of Bird on Wire may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.

Plaintiff Burnison’s Work of Visual Art

        70.     Plaintiff Burnison had one work of visual art on the Building.

        71.     Plaintiff Burnison’s work of visual art on the Building depicted “Dinosaurs.”

Below is an image of the work:




                                                  13
       1:19-cv-01141-JBM-JEH # 1             Page 14 of 27



       72.     Plaintiff Burnison’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

       73.      Plaintiff Burnison’s work of visual art was installed in approximately July, 2011.

       74.      Plaintiff Burnison’s work of visual art was installed with the permission of

the Town.

       75.      Plaintiff Burnison’s work of visual art was installed without any fixed period

of duration and was intended to last indefinitely.

       76.      Plaintiff Burnison’s work of visual art is a work of recognized stature.

       77.      The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

       78.     Plaintiff Burnison has not executed or signed a written instrument that specifies that

installation of Dinosaurs may subject that work of visual art to destruction, distortion, mutilation,

or other modification by the defendant for any reason, including demolition of the Building.

Plaintiff Brent Goken’s Work of Visual Art

       79.      Plaintiff Brent Goken had one work of visual art on the Building.

       80.      Plaintiff Brent Goken’s work of visual art on the Building was titled

“Cattails”. Below is an image of the work:




                                                 14
        1:19-cv-01141-JBM-JEH # 1             Page 15 of 27



        81.     Plaintiff Brent Goken’s work of visual art on the Building, unless enjoined, will

be destroyed, distorted, mutilated or modified by the Defendants.

        82.     Plaintiff Brent Goken’s work of visual art was installed in approximately July,

2011.

        83.     Plaintiff Brent Goken’s work of visual art was installed with the permission

of the Town.

        84.     Plaintiff Brent Goken’s work of visual art was installed without any fixed

period of duration and was intended to last indefinitely.

        85.     Plaintiff Brent Goken’s work of visual art is a work of recognized stature.

        86.     The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. His work has been recognized as

having stature by the art community and the general public.

        87.     Plaintiff Brent Goken has not executed or signed a written instrument that specifies

that installation of Cattails may subject that work of visual art to destruction, distortion, mutilation,

or other modification by the defendant for any reason, including demolition of the Building.

Plaintiff Dick Goken’s Work of Visual Art

        88.     Plaintiff Dick Goken had one work of visual art on the Building.

        89.     Plaintiff Dick Goken’s work of visual art on the Building depicted

“Rectangles.” Below is an image of the work:




                                                   15
        1:19-cv-01141-JBM-JEH # 1          Page 16 of 27



        90.    Plaintiff Dick Goken’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

        91.    Plaintiff Dick Goken’s work of visual art was installed in approximately July,

2011.

        92.    Plaintiff Dick Goken’s work of visual art was installed with the permission

of the Town.

        93.    Plaintiff Dick Goken’s work of visual art was installed without any fixed

period of duration and was intended to last indefinitely.

        94.    Plaintiff Dick Goken’s work of visual art is a work of recognized stature.

        95.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. His work has been recognized as

having stature by the art community and the general public.

        96.    Plaintiff Dick Goken has not executed or signed a written instrument that specifies

that installation of Rectangles may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.




                                                16
        1:19-cv-01141-JBM-JEH # 1           Page 17 of 27



Plaintiff Jones’ Work of Visual Art

        97.    Plaintiff Jones had one work of visual art on the Building.

        98.    Plaintiff Jones’s work of visual art on the Building depicted “Eye Fish.”

Below is an image of the work:




        99.    Plaintiff Jones’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

        100.   Plaintiff Jones’s work of visual art was installed in approximately July, 2011.

        101.   Plaintiff Jones’s work of visual art was installed with the permission of the

Town.

        102.   Plaintiff Jones’s work of visual art was installed without any fixed period of

duration and was intended to last indefinitely.

        103.   Plaintiff Jones’s work of visual art is a work of recognized stature.




                                                  17
       1:19-cv-01141-JBM-JEH # 1             Page 18 of 27



       104.     The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. His work has been recognized as

having stature by the art community and the general public.

       105.    Plaintiff Jones has not executed or signed a written instrument that specifies that

installation of Eye Fish may subject that work of visual art to destruction, distortion, mutilation, or

other modification by the defendant for any reason, including demolition of the Building.

Plaintiff Madison’s Work of Visual Art

       106.     Plaintiff Madison had one work of visual art on the Building.

       107.     Plaintiff Madison’s work of visual art on the Building was titled “Handicap”.

Below is an image of the work:




       108.    Plaintiff Madison’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

       109.     Plaintiff Madison’s work of visual art was installed in approximately July, 2011.

       110.     Plaintiff Madison’s work of visual art was installed with the permission of

the Town.




                                                  18
       1:19-cv-01141-JBM-JEH # 1           Page 19 of 27



       111.    Plaintiff Madison’s work of visual art was installed without any fixed period

of duration and was intended to last indefinitely.

       112.    Plaintiff Madison work of visual art is a work of recognized stature.

       113.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. His work has been recognized as

having stature by the art community and the general public.

       114.   Plaintiff Madison’s has not executed or signed a written instrument that specifies

that installation of Handicap may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.

Plaintiff Mosby’s Work of Visual Art

       115.    Plaintiff Mosby had one work of visual art on the Building.

       116.    Plaintiff Mosby’s work of visual art on the Building was titled “Podnadoes.”

Below is an image of the work:




                                                19
        1:19-cv-01141-JBM-JEH # 1            Page 20 of 27



        117.   Plaintiff Mosby’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

        118.    Plaintiff Mosby’s work of visual art was installed in approximately July, 2011.

        119.    Plaintiff Mosby’s work of visual art was installed with the permission of the

Town.

        120.    Plaintiff Mosby’s work of visual art was installed without any fixed period of

duration and was intended to last indefinitely.

        121.    Plaintiff Mosby’s work of visual art is a work of recognized stature.

        122.   The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. His work has been recognized as

having stature by the art community and the general public.

        123.   Plaintiff Mosby has not executed or signed a written instrument that specifies that

installation of Podnadoes may subject that work of visual art to destruction, distortion, mutilation,

or other modification by the defendant for any reason, including demolition of the Building.

Plaintiff Ogiela-Scheck’s Work of Visual Art

        124.    Plaintiff Ogiela-Scheck had one work of visual art on the Building.

        125.    Plaintiff Ogiela-Scheck’s work of visual art on the Building was titled

“Spirals.” Below is an image of the work:




                                                  20
        1:19-cv-01141-JBM-JEH # 1            Page 21 of 27




        126.   Plaintiff Ogiela-Scheck’s work of visual art on the Building, unless enjoined, will

be destroyed, distorted, mutilated or modified by the Defendants.

        127.    Plaintiff Ogiela-Scheck’s work of visual art was installed in approximately July,

2011.

        128.    Plaintiff Ogiela-Scheck’s work of visual art was installed with the

permission of the Town.

        129.    Plaintiff Ogiela-Scheck’s work of visual art was installed without any fixed

period of duration and was intended to last indefinitely.

        130.    Plaintiff Ogiela-Scheck’s work of visual art is a work of recognized stature.

        131.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

        132.   Plaintiff Ogiela-Scheck has not executed or signed a written instrument that

specifies that installation of Spirals may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.

Plaintiff Valentine’s Work of Visual Art

        133.    Plaintiff Valentine had one work of visual art on the Building.

        134.    Plaintiff Valentine’s work of visual art on the Building was titled “Abstract

Spiral.” Below is an image of the work:




                                                 21
       1:19-cv-01141-JBM-JEH # 1           Page 22 of 27




       135.   Plaintiff Valentine’s work of visual art on the Building, unless enjoined, will be

destroyed, distorted, mutilated or modified by the Defendants.

       136.    Plaintiff Valentine’s work of visual art was installed in approximately July, 2011.

       137.    Plaintiff Valentine’s work of visual art was installed with the permission of

the Town.

       138.    Plaintiff Valentine’s work of visual art was installed without any fixed period

of duration and was intended to last indefinitely.

       139.    Plaintiff Valentine’s work of visual art is a work of recognized stature.

       140.    The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

       141.   Plaintiff Valentine has not executed or signed a written instrument that specifies that

installation of Abstract Spiral may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.

Plaintiff Natalie Wetzel’s Work of Visual Art

       142.    Plaintiff Natalie Wetzel had two works of visual art on the Building.




                                                22
       1:19-cv-01141-JBM-JEH # 1           Page 23 of 27



       143.    Plaintiff Natalie Wetzel’s first work of visual art on the Building was titled

“Pod.” Below is an image of the work:




       144.    Plaintiff Natalie Wetzel’s second work of visual art on the Building was

titled “Car.” Below is an image of the work:




       145.    Plaintiff Natalie Wetzel’s works of visual art on the Building, unless enjoined,

will be destroyed, distorted, mutilated or modified by the Defendants.

       146.    Plaintiff Natalie Wetzel’s works of visual art were installed in approximately

July, 2011.

       147.    Plaintiff Natalie Wetzel’s works of visual art were installed with the

permission of the Town.

       148.    Plaintiff Natalie Wetzel’s works of visual art were installed without any fixed

period of duration and was intended to last indefinitely.

       149.    Plaintiff Natalie Wetzel’s works of visual art are works of recognized stature.




                                                23
       1:19-cv-01141-JBM-JEH # 1              Page 24 of 27



       150.        The works appear in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her works have been recognized as

having stature by the art community and the general public.

       151.    Plaintiff Natalie Wetzel has not executed or signed a written instrument that

specifies that installation of Car and Pod may subject those works of visual art to destruction,

distortion, mutilation, or other modification by the defendant for any reason, including demolition

of the Building.

Plaintiff Savannah Wetzel’s Work of Visual Art

       152.        Plaintiff Savannah Wetzel had one work of visual art on the Building.

       153.        Plaintiff Savannah Wetzel’s work of visual art on the Building was titled

“Flower.” Below is an image of the work:




       154.    Plaintiff Savannah Wetzel’s work of visual art on the Building, unless enjoined,

will be destroyed, distorted, mutilated or modified by the Defendants.

       155.        Plaintiff Savannah Wetzel’s work of visual art was installed in approximately

July, 2011.

       156.        Plaintiff Savannah Wetzel’s work of visual art was installed with the

permission of the Town.


                                                  24
       1:19-cv-01141-JBM-JEH # 1               Page 25 of 27



       157.       Plaintiff Savannah Wetzel’s work of visual art was installed without any fixed

period of duration and was intended to last indefinitely.

       158.       Plaintiff Savannah Wetzel’s work of visual art is a work of recognized stature.

       159.       The work appears in the Uptown Normal Mural, and has been the subject of

innumerable news articles and television and radio features. Her work has been recognized as

having stature by the art community and the general public.

       160.       Plaintiff Savannah Wetzel has not executed or signed a written instrument that

specifies that installation of Flower may subject that work of visual art to destruction, distortion,

mutilation, or other modification by the defendant for any reason, including demolition of the

Building.

                                   FIRST CAUSE OF ACTION
                                 VISUAL ARTISTS RIGHTS ACT
                                        17 U.S.C. §106A

       161.        Plaintiffs repeat and reiterate each and every allegation set forth in the

foregoing paragraphs of this Complaint as if fully set forth herein.

       162.        Each Artwork by a Plaintiff described herein constitutes copyrightable

subject matter.

       163.        Each of the Plaintiffs maintains all ownership and copyright interests in the

Artwork he or she created.

       164.        Each Artwork by a Plaintiff described herein is a work of visual art within the

meaning of 17 U.S.C. §101.

       165.        Plaintiffs’ Artworks are works of recognized stature within the meaning of

 VARA. The Artworks have high recognition in and beyond the Town of Normal. The

 Artworks are frequently depicted, discussed, and shared in the news media and on various



                                                   25
       1:19-cv-01141-JBM-JEH # 1            Page 26 of 27



 social media platforms, including by the Defendant Town of Normal. The Artworks are

 recognized by the artistic community and by the general public.

       166.     None of the Plaintiffs has executed a written agreement that specifies that

 the installation of any of their individual Artworks on the Building may subject those

 works to destruction, distortion, mutilation or other modification.

       167.     As of the filing of the Complaint, Defendants intend to imminently

 destroy, distort, mutilate or modify the Artworks created by the Plaintiffs.

       168.     Unless enjoined, the destruction, distortion, mutilation, or modification of the

 Artworks by the defendants will be prejudicial to the Plaintiffs’ honor and/or reputation, and

 will cause them substantial harm.

       169.     The harm to the Plaintiffs’ honor and/or reputation will be irreparable.

       170.     Plaintiffs have no adequate remedy at law.

       171.     Pursuant to 17 U.S.C. §106A(a)(3), each of the Plaintiffs has the right to prevent

 the destruction, distortion, mutilation or modification of his or her work of visual art.

       172.     Unless enjoined, Defendants will destroy, distort, or modify each and every

one of the Artworks installed by Plaintiffs at the Uptown Mural site.

       173.     The Artworks have been incorporated in or made part of the Building in such a

 way that removing the Artworks from the Building will cause the destruction, distortion, or

 other modification of the Artworks.

       174.     Defendants’ actions were willful. Defendants were aware that Plaintiffs

objected to the destruction of their Artworks and were fully aware, before destruction, that none

of the Plaintiffs had ever executed a waiver of their rights under VARA or given Defendants

permission to destroy the Artworks. In addition, the Town proceeded with its plans to destroy



                                                 26
         1:19-cv-01141-JBM-JEH # 1             Page 27 of 27



the Artworks on the Building despite the fact that the Historic Preservation Commission voted

not to demolish the Building.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request judgment against Defendants as follows:

         A) Enter an injunction prohibiting the destruction, distortion, mutilation or other

modification of their Artworks; and

         B).      Award such actual damages as will compensate Plaintiffs fully for their

financial losses and for the damage to their honor and reputation and for their humiliation,

mental anguish, emotional distress and any other physical and mental injuries Plaintiffs

suffered due to Defendants’ improper conduct pursuant to VARA; or, alternatively,

         C).      Award statutory damages to Plaintiffs pursuant to VARA; and

         D).      Award reasonable costs and attorneys' fees pursuant to VARA; and

         E).      Grant such further relief as the Court may deem just and proper.

                                           JURY DEMAND

               Plaintiffs demand trial by jury for all of the issues a jury properly may decide, and for

all of the requested relief that a jury may award.




Dated:          April 24, 2019

                                                                       /s/ William T. McGrath
                                                                       One of Plaintiff’s Attorneys
                                                                       William T. McGrath
                                                                       DAVIS McGRATH LLC
                                                                       125 S. Wacker Dr., Suite 1380
                                                                       Chicago, Illinois 60606
                                                                       (312) 332-3033


                                                    27
